Citation Nr: 1510814	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-46 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hand condition.

2.  Entitlement to service connection for bladder tumors (also claimed as internal bleeding).

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right ankle injury.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for major depressive disorder.

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for an eye disability, to include glaucoma.

8.  Whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disability.

9.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability.

10.  Whether new and material evidence has been submitted to reopen the claim for service connection for lesions on the left arm due to chemical exposure.

11.  Entitlement to an increased rating for postoperative residuals laceration of right arm with laceration of bicipital tendon and of brachial artery with decreased sensation of forearm and decreased pulse of right wrist, currently rated as 50 percent disabling.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 29, 2011.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to April 1965. 


This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2014, the Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the claim file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection of or PTSD and whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of entitlement to service connection for a bilateral hand disability.

2.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of entitlement to service connection for bladder tumors.

3.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of service connection for major depressive disorder.

4.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of whether new and material evidence had been submitted to reopen the claim for service connection for an eye disability to include glaucoma.

5.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of whether new and material evidence had been submitted to reopen the claim for service connection for a lumbar spine disability.

6.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of whether new and material evidence had been submitted to reopen the claim for service connection for a right knee disability.

7.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of whether new and material evidence had been submitted to reopen the claim for service connection for a right ankle disability.

8.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the issue of whether new and material evidence had been submitted to reopen the claim for service connection for lesions of the right arm.

9.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the appeal of the denial of an increased disability rating for postoperative residuals laceration of right arm with laceration of bicipital tendon and of brachial artery with decreased sensation of forearm and decreased pulse of right wrist.

10.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, expressed a desire to withdraw the appeal of the denial of TDIU prior to March 29, 2011, the Veteran, through his authorized representative, informed the Board that a withdrawal of these issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral hand disability, bladder tumors, and major depressive disorder, as well as the appeal of whether new and material evidence had been submitted to reopen the claims for service connection for an eye disability to include glaucoma, a lumbar spine disability, a right knee disability, a right ankle disability, and lesions of the right arm, entitlement to an increased disability rating for postoperative residuals laceration of right arm with laceration of bicipital tendon and of brachial artery with decreased sensation of forearm and decreased pulse of right wrist, and, entitlement to TDIU prior to March 29, 2011 by the Veteran were met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during the December 2014 hearing, stated through his authorized representative that he wished to withdraw his appeal of the issues of entitlement to service connection for a bilateral hand disability, bladder tumors, and major depressive disorder, as well as the appeal of whether new and material evidence had been submitted to reopen the claims for service connection for an eye disability to include glaucoma, a lumbar spine disability, a right knee disability, a right ankle disability, and lesions of the right arm, entitlement to an increased disability rating for postoperative residuals laceration of right arm with laceration of bicipital tendon and of brachial artery with decreased sensation of forearm and decreased pulse of right wrist, and, entitlement to TDIU prior to March 29, 2011.  The transcript of the hearing has been associated with the claims file and this serves as written notice of the request to withdraw the appeal of these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  

Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for a bilateral hand disability, bladder tumors, and major depressive disorder, as well as the appeal of whether new and material evidence had been submitted to reopen the claims for service connection for an eye disability to include glaucoma, a lumbar spine disability, a right knee disability, a right ankle disability, and lesions of the right arm, entitlement to an increased disability rating for postoperative residuals laceration of right arm with laceration of bicipital tendon and of brachial artery with decreased sensation of forearm and decreased pulse of right wrist, and, entitlement to TDIU prior to March 29, 2011 and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral hand condition is dismissed.

The appeal as to the issue of entitlement to service connection for bladder tumors (also claimed as internal bleeding), is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right ankle injury is dismissed.

The appeal as to the issue of entitlement to service connection for major depressive disorder, is dismissed

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for glaucoma is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disability is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for lesions on the left arm due to chemical exposure is dismissed.

The appeal as to the issue of entitlement to an increased rating for postoperative residuals laceration of right arm with laceration of bicipital tendon and of brachial artery with decreased sensation of forearm and decreased pulse of right wrist, currently rated as 50 percent disabling, is dismissed.

The appeal of the denial of TDIU prior to March 29, 2011 is dismissed.


REMAND

The Veteran seeks to reopen his claim for service connection for diabetes mellitus, to include as due to exposure to Agent Orange, and his claim for service connection for PTSD.  After a careful review of the claim file, the Board finds that additional development is needed as to the PTSD claim prior to issuing a decision.  As the needed development in regards to the PTSD claim may yield evidence relevant to the request to reopen the claim for service connection for diabetes mellitus, the Board will defer the decision on that issue until the requested development below has been completed.

The Veteran has alleged that he has PTSD due to service.  As specific stressors he has stated that he was attached to the 82nd Airborne Unit and went on secret drops to include Vietnam.  He has also argued that he served with his unit in implementing martial law in Montgomery, Alabama, and witnessed brutality both towards civilians and military personnel which now have caused him to suffer from PTSD.  Finally, he has argued that he now suffers from nightmares associated with his fear of falls due to the drops he had to participate in while service with the 82nd Airborne Unit.

A review of the claim file shows that the RO made effort to confirm if the Veteran had any service in Vietnam.  Pursuant to a June 2002 request for information as to service in Vietnam, the RO obtained and associated with the claim file two pages of the Veteran's service personnel records.  These are the portion of the file which shows the places of duty, decorations and training.  However, the Board finds that the entire service personnel record is needed.  Indeed, the record may contain temporary duty assignments, evaluations or other documents that may describe the Veteran's specific duties in service or campaigns he may have been involved in.  Moreover, there may be documents in the remaining service personnel file which may show whether the Veteran served with the 82nd Airborne unit.  Of note is that in an October 2012 Formal Finding on researching the Veteran's presence in Vietnam, the RO references an October 3, 2012 finding from the JSRRC coordinator which noted that all of the Veteran's records had been reviewed.  However, a review of the Veteran's file has not yielded the referenced document or a complete set of the Veteran's service personnel records.  Accordingly, on remand, the RO should obtain and associate with the claim file, the entire service personnel record.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (or other appropriate records custodian) and request a full copy of the Veteran's service personnel file.  The file should be associated with the Veteran's VBMS file.  All efforts to obtain the requested evidence should be clearly documented in the claim file.  If the records are unavailable it should clearly be noted on the record.

2. After undertaking the development above, and any additional development deemed necessary the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


